Citation Nr: 0417827	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  00-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability evaluation greater than 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that granted service connection for 
PTSD and assigned a 50 percent disability evaluation, 
effective October 20, 1999.  The veteran filed a notice of 
disagreement in June 2000 in which he contended that a 
higher, initial, disability evaluation was warranted for his 
service-connected PTSD.  The RO issued a statement of the 
case in November 2000 and received the veteran's substantive 
appeal later that month.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  

In July 2003, the veteran filed a claim for a total 
disability evaluation based upon individual unemployability 
due to service-connected disabilities (TDIU).  It does not 
appear however, that the RO has developed or adjudicated such 
claim.  Accordingly, it is referred to the RO for appropriate 
action.  

For the reasons set forth below, the issue on appeal is 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

A review of the claims file reveals that additional action by 
the RO is warranted on the claim for a higher initial rating 
for PTSD.  

In November 2001, the RO notified the veteran that his appeal 
was being certified to the Board.  Later in December 2001 and 
July 2003, the veteran forwarded to the RO additional 
evidence in support of his claim for a higher initial 
evaluation of his service-connected PTSD and with respect to 
his unadjudicated claim for a TDIU.  The RO, in turn, 
forwarded this evidence to the Board.  The RO has yet to 
consider the veteran's claim in light of the newly received 
evidence, and the veteran has not provided a waiver of RO 
jurisdiction over that evidence.  

The Board notes that its rules of practice historically 
permitted the Board to consider, in the first instance, 
additional evidence submitted by a claimant to the Board, 
within 90 days of the certification of the appeal, if the 
appellant waived initial consideration of such evidence by 
the relevant first-tier adjudicator.  See 38 C.F.R. § 
20.1304(c) (2001).  However, the provision relating to 
waivers was removed from section 20.1304(c) at the same time 
38 C.F.R. § 19.9 was revised to provide for the Board's 
development and consideration of additional evidence.  See 67 
Fed. Reg. 3099, 3105 (2002).  The provision of 38 C.F.R. § 
19.9, essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, has recently been held to 
be invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In that 
decision, the Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because "in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the [agency of original jurisdiction] for 
initial consideration and without having to obtain the 
appellant's waiver."  Thus, while section 20.1304 remains 
valid, clearly, the Board's practice of considering 
additional evidence, in the first instance, without a waiver 
of RO jurisdiction, has been called into question by the 
Federal Circuit's decision.  

In view of the above, and to avoid any prejudice to the 
veteran (see, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)), the claim on appeal must be remanded to the RO for 
review of the additional evidence in the first instance.  

Furthermore, in an April 2003 letter, the veteran's 
representative advised the RO, that the veteran was in 
receipt of Social Security disability benefits.  While Social 
Security records are not controlling for VA determinations, 
they are certainly "pertinent" to the claim.  Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Accordingly, upon remand, the RO 
should attempt to obtain these records.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran a 
letter requesting that he provide 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should contact the Social 
Security Administration and obtain a copy 
of any Social Security disability award 
and records relied upon in making any 
award.  

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include evidence 
added to the record since the issuance of 
the Statement of the Case in June 2001.  

If the benefit sought on appeal remain 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include clear reasons and bases 
for the RO's determinations and 
consideration of the assignment of 
"staged" ratings pursuant to Fenderson, 
supra) and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



